[Cite as State v. Brooks, 2015-Ohio-3465.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
SHANA R. BROOKS                              :       Case No. 15 CA 07
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Cambridge
                                                     Municipal Court, Case No.
                                                     14CRB01439



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    August 24, 2015



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MYRA K. SCHEURER                                     SHANA R. BROOKS, pro se
Assistant Cambridge Law Director                     2014 1/2 - 16th Street
150 Highland Avenue, Suite 2                         Parkersburg, WV 26101
Cambridge, OH 43725
Guernsey County, Case No. 15 CA 07                                                   2


Baldwin, J.

      {¶1}    Appellant Shana R. Brooks appeals a judgment of the Cambridge

Municipal Court convicting her of possession of drug paraphernalia in violation of R.C.

2925.12. Appellee is the State of Ohio.

                            STATEMENT OF FACTS AND CASE

      {¶2}    On December 2, 2014, Trooper Steven Roe of the Ohio State Highway

Patrol was on patrol on Interstate 77 in Guernsey County. He stopped a vehicle for a

suspected window tint violation. Appellant was riding in the passenger seat. Upon

discovering that the operator’s license of the driver of the vehicle was suspended and

that the driver had a criminal history of drug possession, he called Trooper Scott

Bayless to come to the scene with his canine. The dog alerted for the odor of drugs in

the vehicle. Trooper Roe searched appellant's purse and found a marijuana pipe inside.

      {¶3}    Appellant was charged with possession of drug paraphernalia in violation

of R.C. 2925.12, a misdemeanor offense. The case proceeded to bench trial in the

Cambridge Municipal Court.       Appellant was convicted as charged.        The court

suspended her driver's license for six months and fined her $100.00. She assigns one

error on appeal:

      {¶4}    "THE TRAFFIC STOP OF THE APPELLANT'S CAR AND SUBSEQUENT

SEARCH OF HER PURSE, FOR A WINDOW TINT VIOLATION, IN WHICH LEGAL

TRANSMITTANCE OF LIGHT WAS FOUND ON THE WINDOW AND NO TICKET

WAS ISSUED, VIOLATES THE CONSTITUTION OF THE UNITED STATES, 4TH

AMENDMENT RIGHTS."
Guernsey County, Case No. 15 CA 07                                                           3

       {¶5}    While appellant argues that the stop of the vehicle and search of her purse

violated the Fourth Amendment, she failed to file a motion to suppress in the trial court.

       {¶6}    Crim. R. 12(C)(3) provides:

       {¶7}    "Prior to trial, any party may raise by motion any defense, objection,

evidentiary issue, or request that is capable of determination without the trial of the

general issue. The following must be raised before trial:

       {¶8}    "(3) Motions to suppress evidence, including but not limited to statements

and identification testimony, on the ground that it was illegally obtained. Such motions

shall be filed in the trial court only."

       {¶9}    By failing to file a motion to suppress illegally obtained evidence, a

defendant waives any objection to its admission. State v. Campbell, 69 Ohio St.3d 38,

44, 1994-Ohio-492, 630 N.E.2d 339, 347 (1994), citing State v. Wade, 53 Ohio St.2d

182, 373 N.E.2d 1244 paragraph three of the syllabus (1978); State v. F.O.E. Aerie

2295, 38 Ohio St.3d 53, 526 N.E.2d 66, paragraph two of the syllabus (1988).

       {¶10} Accordingly, appellant has waived any objection to the admission of the

marijuana pipe by failing to file a motion to suppress on the grounds that the evidence

was obtained through an illegal stop and search.
Guernsey County, Case No. 15 CA 07                                           4

      {¶11} The assignment of error is overruled. The judgment of the Cambridge

Municipal Court is affirmed. Costs are assessed to appellant.


By: Baldwin, J.

Gwin, P.J. and

Farmer, J. concur.